Citation Nr: 0831239	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-11 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cory L. Carlyle, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1952 to August 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the RO 
in Indianapolis, Indiana which, in part, granted service 
connection for hearing loss and assigned a noncompensable 
(zero percent) disability rating.


FINDING OF FACT

At worst, the veteran's bilateral hearing loss is productive 
of Level III hearing impairment in both ears.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  
38 U.S.C. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting this decision.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails 
to show, on the claims.  The veteran must not assume that the 
Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

I.  Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

Prior to initial adjudication of the veteran's claim, a 
letter dated in September 2003 fully satisfied the duty to 
notify provisions elements 2, 3, and 4.  38 U.S.C. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; 
Pelegrini II, 18 Vet. App. at 120-21.  Although he was not 
provided notice as to ratings and effective dates in 
question, once a decision has been made awarding service 
connection, a disability rating, and an effective date prior 
to the initial adjudication of his claim, § 5103(a) notice 
has served its purpose, as the claim has already been 
substantiated.  Sutton v. Nicholson, 20 Vet. App. 419 (2006).  
He has not alleged any prejudice resulting from timing of 
notice errors.  Thus, there is no evidence that any 
notification error affected the essential fairness of the 
adjudication.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran was provided with VA audiological 
examinations in September 2003, November 2004 and January 
2006, and the veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected hearing loss 
disorder since he was last examined.  See 38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The VA examination reports are thorough and are an 
adequate basis upon which to decide this case.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating for Bilateral Hearing Loss

The veteran contends that he is entitled to a compensable 
rating for his bilateral hearing loss.  For the reasons that 
follow, the Board concludes that an increased rating is not 
warranted.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 C.F.R. §§ 4.1, 4.2, 
4.6, 4.10 (2007).  The percentage ratings represent as far as 
can practicably be determined the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civilian occupations.  38 
C.F.R. § 4.1.  Generally, the degree of disabilities 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  The Board resolves any reasonable doubt 
regarding the degree of disability in favor of the veteran.  
38 C.F.R. § 4.3.  However, the evaluation of the same 
disability under various diagnoses, known as pyramiding, is 
to be avoided.  38 C.F.R. § 4.14 (2007). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (holding that staging is 
appropriate for both initial- and increased-rating claims).  

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I, for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of V and the poorer ear has a 
numeric designation Level of VII, the percentage evaluation 
is 30 percent.  See 38 C.F.R. § 4.85.

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 
1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz).  However, the test results discussed below do 
not meet the numerical criteria for such a rating.  Thus, the 
veteran's bilateral hearing loss is to be rated by the usual 
method.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection in July 2004 for a bilateral hearing loss 
disability.  In such cases, the Board considers the entire 
period to ensure consideration of the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson, 12 Vet. App. 
at 126; see also Hart, 21 Vet. App. 505 (holding that staging 
is appropriate for both initial- and increased-rating 
claims).  A 0 percent disability rating has been assigned for 
the entire period.  Accordingly, the question is whether a 
rating in excess of 0 percent is warranted at any time during 
the appeal period.






A September 2003 VA audiological summary report of 
examination for organic hearing loss reflects puretone 
thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
55
75
LEFT
10
10
20
45
60

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 80 percent in the left ear.  
The average of the dB scores in the 1000, 2000, 3000, and 
4000 Hz ranges for the right ear is 44 dB and 34 dB for the 
left ear.  Applying Table VI, the veteran receives a numeric 
designation of Level II for the right ear and Level III for 
the left ear.  See 38 C.F.R. § 4.85.  When those values are 
applied to Table VII, a 0 percent disability evaluation would 
be assigned under the provisions of 38 C.F.R. § 4.85.

A November 2004 VA audiological summary report of examination 
for organic hearing loss reflects puretone thresholds as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
60
80
LEFT
15
15
20
55
70

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 84 percent in the left ear.  
The average of the dB scores in the 1000, 2000, 3000, and 
4000 Hz ranges for the right ear is 48 dB and 40 dB for the 
left ear.  Applying Table VI, the veteran receives a numeric 
designation of Level III for the right ear and Level II for 
the left ear.  See 38 C.F.R. § 4.85.  When those values are 
applied to Table VII, a 0 percent disability evaluation would 
be assigned under the provisions of 38 C.F.R. § 4.85.



A January 2006 VA audiological summary report of examination 
for organic hearing loss reflects puretone thresholds as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
50
70
85
LEFT
30
30
45
55
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.  
The average of the dB scores in the 1000, 2000, 3000, and 
4000 Hz ranges for the right ear is 63 dB and 50 dB for the 
left ear.  Applying Table VI, the veteran receives a numeric 
designation of Level II for the right ear and Level I for the 
left ear.  See 38 C.F.R. § 4.85.  When those values are 
applied to Table VII, a 0 percent disability evaluation would 
be assigned under the provisions of 38 C.F.R. § 4.85.

Because the veteran's audiometric examinations reflect that 
his hearing disability is consistently noncompensable, the 
Board finds no reason to rate any period differently than 
others.  See Fenderson, 12 Vet. App. 119, 126; Hart, 21 Vet. 
App. 505.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C. § 5107(a); Gilbert, 1 
Vet. App. 49.  Disability ratings for hearing impairment are 
derived at by a mechanical application of the numeric 
designations assigned after audiological evaluations are 
rendered.  Lendenmann, 3 Vet. App. at 349.  Thus, the 
doctrine of reasonable doubt is inapplicable.  Although the 
Board sympathizes with the veteran's difficulties due to his 
hearing loss, the Board must abide by VA regulations.  The 
assigned noncompensable (zero percent) disability rating is 
appropriate based on the audiometric results in this case.  
The request for a compensable evaluation is denied.



ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


